OPINION — AG — ** INCUMBENT — CANDIDATE — APPORTIONMENT ** AN INCUMBENT MEMBER OF THE OKLAHOMA HOUSE OF REPRESENTATIVES WHO NO LONGER RESIDES IN THE DISTRICT FROM WHICH HE OR SHE WAS ELECTED DUE TO DISTRICT BOUNDARY CHANGES EFFECTED BY THE OPERATION OF THE HOUSE OF REPRESENTATIVES APPORTIONMENT ACT OF 1981, 14 Ohio St. 116 [14-116] — 14 Ohio St. 120 [14-120], MUST BE A RESIDENT RESIDING WITHIN THE NEW BOUNDARIES OF SUCH DISTRICT FOR AT LEAST SIX(6) MONTHS IMMEDIATELY PRECEDING THE FILING PERIOD PRESCRIBED BY LAW IN ORDER TO QUALIFY TO FILE AS AN CANDIDATE FOR RE ELECTION FROM THE DISTRICT. (LEGISLATIVE RE APPORTIONMENT REAPPORTIONMENT, CANDIDATE QUALIFICATIONS, RESIDENCE, ELECTION, CHANGE OF RESIDENCE, ELECTOR) CITE: 14 Ohio St. 108 [14-108], 14 Ohio St. 120 [14-120], 14 Ohio St. 116 [14-116] [14-116], 14 Ohio St. 120 [14-120], ARTICLE V, SECTION 11(A), ARTICLE V, SECTION 11, ARTICLE V, SECTION 58 (JAMES B. FRANKS)